internal_revenue_service department of the treasury number release date index numbers washington dc person to contact telephone number refer reply to cc corp b05--plr-111277-00 date date legend parent sub sub sub purchaser holding sub x seller target plr-111277-00 company officials tax professionals outside tax professional business a business b date a date b date c date d this is in response to your letter dated date requesting an extension of time under sec_301_9100-1 through of the procedure and administration regulations to file an election parent as the common parent of the consolidated_group of which sub the united_states_shareholder of purchaser the foreign purchasing_corporation is a member is requesting the extension of time to file a sec_338 election under sec_338 of the internal_revenue_code and sec_1 d and g of the income_tax regulations with respect to purchaser’s acquisition of the stock of target sometimes hereinafter referred to as the election on date b all citations in this letter to regulations under sec_338 are to the regulations as in effect on date b additional information was received in letters dated july and date the material information submitted for consideration is summarized below parent is the common parent of a consolidated_group that has a taxable_year ending on september and that uses the accrual_method of accounting purchaser is a wholly subsidiary of sub which is a wholly owned subsidiary of sub which is a wholly owned subsidiary of sub which is a wholly owned subsidiary of parent sub plr-111277-00 sub and sub are domestic corporations and purchaser is a foreign_corporation purchaser was not required under sec_1_6012-2 to file a united_states income_tax return for its taxable_year that includes date b sub sub sub and purchaser are included in parent’s consolidated_return ie the foreign_corporation by being listed on form_5471 information_return of u s persons with respect to certain foreign_corporations parent and its subsidiaries are engaged in business a holding is the common parent of a consolidated_group prior to the subject acquisition target was a wholly owned subsidiary of seller which was a wholly owned subsidiary of sub x which was a wholly owned subsidiary of holding sub x is a domestic_corporation and seller and target are foreign_corporations target is engaged in business b and does not have any subsidiaries on date a parent and holding entered into an asset purchase agreement that provided parent and its subsidiaries would acquire certain assets of holding and its subsidiaries including inter alia all of seller’s stock of target on date b pursuant to the asset purchase agreement purchaser acquired all of the stock of target from seller for cash in a fully taxable transaction it is represented that purchaser’s acquisition of seller’s target stock qualified as a qualified_stock_purchase as defined in sec_338 and that parent was not related to holding within the meaning of sec_338 following the acquisition target was included in parent’s consolidated_return by being listed on form_5471 parent intended to file the election the election was due on date c however for various reasons the election was not filed on date d which is after the due_date for the election some of company officials tax professionals and outside tax professional discovered that election had not been filed subsequently this request was submitted under sec_301_9100-1 for an extension of time to file the election the period of limitations on assessments under sec_6501 has not expired for the taxable_year in which the acquisition occurred the taxable_year in which the election should have been filed or for any taxable years that would have been affected by the election had it been timely filed sec_338 permits certain stock purchases to be treated as asset purchases if the purchasing_corporation makes or is treated as having made a sec_338 election under sec_338 and the acquisition is a qualified_stock_purchase sec_338 defines a qualified_stock_purchase as any transaction or series of transactions in which stock meeting the requirements of sec_1504 of one corporation is acquired by another corporation by purchase during the month acquisition period sec_1_338-2 provides that if an election under sec_338 is made for target old target is deemed to sell target’s assets and new target is deemed to acquire those assets plr-111277-00 sec_338 provides that the term purchase means any acquisition of stock but only if i the basis of the stock in the hands of the purchasing_corporation is not determined i in whole or in part by reference to the adjusted_basis of such stock in the hands of the person from whom acquired or ii under sec_1014 relating to property_acquired_from_a_decedent ii the stock is not acquired in an exchange to which sec_351 sec_354 sec_355 or sec_356 applies and is not acquired in any other transaction described in regulations in which the transferor does not recognize the entire amount of the gain_or_loss realized on the transaction and iii the stock is not acquired from a person the ownership of whose stock would under sec_318 be attributed to the person acquiring such stock sec_1_338-1 provides that a purchasing_corporation makes a sec_338 election for target by filing a statement of sec_338 election on form_8023 in accordance with the instructions on the form the sec_338 election must be filed no later than the 15th day of the ninth month beginning after the month in which the acquisition_date occurs a sec_338 election is irrevocable sec_1_338-1 provides that a united_states_shareholder as defined in sec_951 of a foreign purchasing_corporation that is a controlled_foreign_corporation as defined in sec_957 taking into account sec_953 may file a statement of sec_338 election on behalf of the purchasing_corporation if the purchasing_corporation is not required under sec_1_6012-2 other than sec_1_6012-2 to file a united_states income_tax return for its taxable_year that includes the acquisition_date form_8023 must be filed as described in the form and its instructions and also must be attached to form_5471 filed with respect to the purchasing_corporation by each united_states_shareholder for the purchasing corporation’s taxable_year that includes the acquisition_date sec_1_1502-77 provides that the common parent for all purposes other than for several purposes not relevant here shall be the sole agent for each subsidiary in the group duly authorized to act in its own name in all matters relating to the tax_liability for the consolidated_return_year see also form_8023 and the instructions thereto under sec_301_9100-1 the commissioner has discretion to grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-1 defines the term regulatory election as including an election whose due_date is prescribed by a regulation revenue_ruling revenue_procedure notice or announcement sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make a regulatory election sec_301_9100-1 sec_301_9100-2 plr-111277-00 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making regulatory elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 in this case the time for filing the election is fixed by regulation ie sec_1 d therefore the commissioner has discretionary authority under sec_301_9100-1 to grant an extension of time for parent as the common parent of the consolidated_group of which sub the united_states_shareholder of purchaser the foreign purchasing_corporation is a member to file the election provided parent shows that it acted reasonably and in good_faith the requirements of sec_301_9100-1 through are satisfied and granting relief will not prejudice the interests of the government information affidavits and representations submitted by parent company officials tax professionals and outside tax professional explain the circumstances that resulted in the failure_to_file the election the information establishes that competent tax professionals were responsible for the election and they were aware of all relevant facts that parent relied on the tax professionals to make the election and that the interests of the government will not be prejudiced if relief is granted see sec_301_9100-3 based on the facts and information submitted including the representations made we conclude that parent has shown that it acted reasonably and in good_faith in failing to file the election the requirements of sec_301_9100-1 through have been satisfied and that granting relief will not prejudice the interests of the government accordingly an extension of time is granted under sec_301_9100-1 until days from the date_of_issuance of this letter for parent to file the election with respect to the acquisition of the stock of target as described above the above extension of time is conditioned on the taxpayers' ie parent’s consolidated group’s tax_liability if any being not lower in the aggregate for all years to which the election applies than it would have been if the election had been timely filed taking into account the time_value_of_money no opinion is expressed as to the taxpayers' tax_liability for the years involved a determination thereof will be made by the district director's office upon audit or examination of the federal_income_tax returns involved further no opinion is expressed as to the federal_income_tax effect if any if it is determined that taxpayers’ liability is lower sec_301_9100-3 parent should file the election in accordance with sec_1_338-1 ie a new election on form_8023 must be executed on or after the date of this letter which grants an extension and filed in accordance with the instructions to the form a copy of this letter should be attached to the election form parent and target must report the plr-111277-00 transaction as a sec_338 transaction on their applicable returns including the applicable separate_return for target if they have not already filed accordingly and they must attach to such returns or amend the applicable returns if they have already filed accordingly to attach a copy of the election form and a copy of this letter we express no opinion regarding whether the acquisition of the stock of target qualifies as qualified_stock_purchase under sec_338 whether the acquisition of the stock of target qualifies for sec_338 treatment or if the acquisition of the stock of target qualifies for sec_338 treatment as to the amount of gain_or_loss if any recognized by target on the deemed asset sale in addition we express no opinion as to the tax treatment or consequences of filing the election late under the provisions of any other section of the code and regulations or the tax treatment of any conditions existing at the time of or effects resulting from filing the election late that are not specifically set forth in the above ruling for purposes of granting relief under sec_301_9100-1 we relied on certain statements and representations made by the taxpayer and its employees however the district_director should verify all essential facts and computations moreover notwithstanding that an extension is granted under sec_301_9100-1 to file the election any penalties and interest that would otherwise be applicable shall still apply this ruling letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours associate chief_counsel corporate by ken cohen acting chief branch
